NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

 

TORNADO GOLD INTERNATIONAL CORPORATION

PRIVATE PLACEMENT SUBSCRIPTION  AGREEMENT

***(UNITED STATES ACCREDITED INVESTORS ONLY)***

 

INSTRUCTIONS TO PURCHASER

1.

This Subscription form is for use by United States Accredited Investors.

 

2.

COMPLETE the information on pages 2 and 3 of this Subscription Agreement.

3.

COMPLETE the Questionnaire attached on page 6 to this Subscription Agreement
(the "Questionnaire").

4.

All other information must be filled in where appropriate.

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 2 of 15

 

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

TO:

TORNADO GOLD INTERNATIONAL CORPORATION (the “Issuer”), of 8600 Technology Way,
Suite 118, Reno, Nevada 89521

The undersigned (the “Purchaser”) hereby irrevocably subscribes for and agrees
to purchase the number of shares of Common Stock of the Issuer set forth below
for the aggregate subscription price set forth below (the “Subscription
Amount”), representing a subscription price of US$0.05 per share, subject and
pursuant to the terms set out in the Terms on pages 4 to 5, the General
Provisions on pages 8 to 14 and the other schedules and appendices attached
which are hereby incorporated by reference.

 

______________________________ Shares

US$0.05 per Share for a total purchase price of
US$__________________________________________________ .

The Purchaser owns, directly or indirectly, the following securities of the
Issuer:



[Check if applicable] The Purchaser is o an insider of the Issuer or o a member
of the professional group

EXECUTED by the Purchaser this _______ day of _____________, 2008. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

WITNESS:

 

EXECUTION BY PURCHASER:

 

 

X

Signature of Witness

 

Signature of individual (if Purchaser is an individual)

 

 

X

Name of Witness

 

Authorized signatory (if Purchaser is not an individual)

 

 

 

Address of Witness

 

Name of Purchaser (please print)

 

 

 

 

 

Name of authorized signatory (please print)

Accepted this _____ day of ____________, 2008

 

 

TORNADO GOLD INTERNATIONAL CORP.

 

Address of Purchaser (residence)

Per:

 

 

 

 

Telephone Number

Authorized Signatory

 

 

 

 

E-mail address

 

 

 

 

 

Social Security/Insurance No.:

 

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
4 to 5, the General Provisions on pages 8 to 14 and the other schedules and
appendices incorporated by reference. If funds are delivered to the Company’s
lawyers, they are authorized to release the funds to the Issuer.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 3 of 15

 

 

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS

 

DELIVERY INSTRUCTIONS

 

 

 

Name to appear on certificate

 

Name and account reference, if applicable

 

 

 

Account reference if applicable

 

Contact name

 

 

 

Address

 

Address

 

 

 

 

 

Telephone Number:

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 4 of 15

 

 

TERMS

Reference date of this Subscription Agreement

_____________________, 2008 (the “Agreement Date”)

 

The Offering

The Issuer

Tornado Gold International Corporation (the “Issuer”)

Offering

The offering consists of up to 10,000,000 shares of Common Stock (the “Shares”)
of the Issuer.

Purchased Securities

The “Purchased Securities” under this Subscription Agreement are the Shares.

Total Amount

Up to US$500,000 from the sale of Shares.

Issue Price

US$0.05 per Share.

Finder’s Fee

None.

No Minimum or Maximum

There is no minimum or maximum offering. The Issuer may close on any
subscription amounts it receives and it may close the offering in tranches.

Selling Jurisdictions

The Shares may be sold in jurisdictions where they may be lawfully sold
(the “Selling Jurisdictions”).

Exemptions

The offering will be made in accordance with the following exemptions:

(a)    the Accredited Investor exemption as defined by Regulation D promulgated
under the 1933 Act

(b)   uch other exemptions as may be available the securities laws of the
Selling Jurisdictions.

Closing Date

The completion of the sale and purchase of the Shares will take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Purchaser.
Delivery of the Shares, is scheduled to occur on or about the ____ day of
__________, 2008 or such later date as may be agreed upon by the Issuer and the
Purchaser (the “Closing Date”).

Additional definitions

In the Subscription Agreement, the following words have the following meanings
unless otherwise indicated:

(a)     “ Purchased Securities” means the Shares purchased under this
Subscription Agreement; and

(b)     “ Securities” means the Shares purchased under this Subscription
Agreement.

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 5 of 15

 

 

The Issuer

Jurisdiction of organization

The Issuer is incorporated under the laws of the State of Delaware.

Stock exchange listings

Certain market makers make market in the Issuer’s stock on the National
Association of Securities Dealers Inc.’s over the counter bulletin board (“OTC
Bulletin Board”) in the U.S.

“Securities Legislation Applicable to the Issuer”

The “Securities Legislation Applicable to the Issuer” are the US Securities
Exchange Act of 1934, and the Securities Commission having jurisdiction over the
Issuer are the United States Securities and Exchange Commission.

 

End of Terms

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 6 of 15

 

 

UNITED STATES

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing the Securities of the Issuer.
The purpose of this Questionnaire is to assure the Issuer that each Purchaser
will meet the standards imposed by the 1933 Act and the appropriate exemptions
of applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Purchaser agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Purchaser satisfies.)

                   Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

                   Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

                   Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

                   Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 7 of 15

 

 

                   Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

                   Category 6

A director or executive officer of the Issuer.

                   Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

                   Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Purchasers claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.

If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

_____________________________________________________________________________________________

The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2008.

If a Corporation, Partnership or Other Entity:

 

If an Individual:

 

 

X

Print or Type Name of Entity

 

Signature

X

 

 

Signature of Authorized Signatory

 

Print or Type Name

 

 

 

Type of Entity

 

 

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 8 of 15

 

 

GENERAL PROVISIONS

1.

DEFINITIONS

1.1           In the Subscription Agreement (including the first (cover) page,
the Terms on pages 4 to 5, the General Provisions on pages 8 to 14 and the other
schedules and appendices incorporated by reference), the following words have
the following meanings unless otherwise indicated:

 

(a)

“1933 Act” means the United States Securities Act of 1933, as amended;

 

(b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 5) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

 

(c)

“Closing ” means the completion of the sale and purchase of the Purchased
Securities;

 

(d)

“Closing Date” has the meaning assigned in the Terms;

 

(e)

“Closing Year” means the calendar year in which the Closing takes place;

 

(f)

“Commissions ” means the Commissions with Jurisdiction over the Issuer (as
defined on page 5) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

 

(g)

“Final Closing” means the last closing under the Private Placement;

 

(h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 8 to 14;

 

(i)

“Private Placement” means the offering of the Shares on the terms and conditions
of this Subscription Agreement;

 

(j)

“Purchased Securities” has the meaning assigned in the Terms;

 

(k)

“Regulatory Authorities” means the Commissions;

 

(l)

“Securities ” has the meaning assigned in the Terms;

 

(m)

“Subscription Agreement” means the first (cover) page, the Terms on pages 4 to
5, the General Provisions on pages 8 to 14 and the other schedules and
appendices incorporated by reference; and

 

 

(n)

“Terms ” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 4 to 5.

 

1.2           In the Subscription Agreement, the following terms have the
meanings defined in Regulation S: “Directed Selling Efforts”, “Foreign Issuer”,
“Substantial U.S. Market Interest”, “U.S. Person” and “United States”.

1.3

In the Subscription Agreement, unless otherwise specified, currencies are
indicated in US dollars.

1.4           In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 9 of 15

 

 

 

2.

Acknowledgements, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1

Acknowledgements concerning offering

The Purchaser acknowledges that:

 

(i)

the Securities have not been registered under the 1933 Act, or under any state
securities or "blue sky" laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

 

(ii)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 

(iii)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

 

(iv)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of information (the "Company
Information") which has been provided by the Company to the Purchaser. If the
Company has presented a business plan or any other type of corporate profile to
the Purchaser, the Purchaser acknowledges that the business plan, the corporate
profile and any projections or predictions contained in any such documents may
not be achieved or be achievable;

 

(v)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any business plan,
corporate profile or any other document provided to the Purchaser;

 

(vi)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser's attorney and/or
advisor(s);

 

(vii)

by execution hereof the Purchaser has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

 

(viii)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Company from
any loss or damage it may suffer as a result of the Purchaser's failure to
correctly complete this Subscription Agreement or the Questionnaire;

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 10 of 15

 

 

 

(ix)

the Purchaser will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein, the Questionnaire or in any other
document furnished by the Purchaser to the Company in connection herewith, being
untrue in any material respect or any breach or failure by the Purchaser to
comply with any covenant or agreement made by the Purchaser to the Company in
connection therewith;

 

(x)

the issuance and sale of the Securities to the Purchaser will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(xi)

the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is in any way responsible) for compliance with applicable resale
restrictions;

 

(xii)

the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Purchaser that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in
shares of the Company on the National Association of Securities Dealers Inc.'s
OTC Bulletin Board;

 

(xiii)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

(xiv)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

 

(xv)

there is no government or other insurance covering any of the Securities;

 

(xvi)

this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Company, and the Purchaser acknowledges and agrees that the
Company reserves the right to reject any Subscription for any reason; and

 

2.2

Representations by the purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

 

(i)

the Purchaser is resident in the United States;

 

(ii)

the Purchaser has received and carefully read this Subscription Agreement;

 

(iii)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 11 of 15

 

 

 

(iv)

the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;

 

(v)

the Purchaser is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 

(vi)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

 

(vii)

the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

 

(viii)

the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Purchaser is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire;

 

(ix)

the Purchaser understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Purchaser shall promptly notify the Company;

 

(x)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company, and the Purchaser will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

 

(xi)

the Purchaser is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Purchaser has not
subdivided his interest in the Securities with any other person;

 

(xii)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities;

 

(xiii)

the Purchaser has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Purchaser's decision to invest in the
Securities and the Company;

 

(xiv)

if the Purchaser is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the investor accounts for which the Purchaser acts as a
fiduciary or agent satisfy the definition of an "Accredited Investor", as the
term is defined under Regulation D of the 1933 Act;

 

(xv)

if the Purchaser is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Purchaser has sole investment discretion with
respect to each such account, and the Purchaser has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 12 of 15

 

 

 

(xvi)

the Purchaser is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

(xvii)

no person has made to the Purchaser any written or oral representations:

 

(a)

that any person will resell or repurchase any of the Securities;

 

(b)

that any person will refund the purchase price of any of the Securities;

 

(c)

as to the future price or value of any of the Securities; or

 

(d)

that any of the Securities will be listed and posted for trading on any stock

exchange or automated dealer quotation system or that application has been
        made to list and post any of the Securities of the Company on any stock
exchange or automated dealer quotation system.

 

(xviii)

the Purchaser is purchasing the Securities hereunder and will not offer, sell or
transfer all or any portion of the Securities (and the securities which may be
issued directly or indirectly, in exchange therefore or in connection
therewith), or any securities which may be issued to the Purchaser, directly or
indirectly, in exchange therefore or in connection therewith, except:

 

(a)

to the Company; or

 

(b)

outside the United States in compliance with Rule 904 of Regulation S under the
U.S. Securities Act, if available; or

 

(c)

with the prior written approval of the Company, pursuant to an exemption from
registration under the 1933 Act, provided the Company shall have received an
opinion of counsel to the holder in form and substance satisfactory to the
Company to the effect that registration is not required.

 

(xix)

the Purchaser understands and acknowledges that upon the original issuance of
the Securities and until such time as is no longer required under applicable
requirements of the 1933 Act or applicable state securities laws, all
certificates representing the Securities (and the securities which may be issued
directly or indirectly, in exchange therefor or in connection therewith) and all
certificates issued in exchange therefor or in substitution thereof, shall bear
the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 13 of 15

 

 

provided that if the Securities have been listed on TSX Venture Exchange and are
being sold in compliance with the requirements of Rule 904 of Regulation S under
the 1933 Act and in compliance with local laws and regulations, the legend may
be removed after the applicable seasoning period by providing a declaration to
the registrar and transfer agent for the Securities to the following effect (or
as the Company or transfer agent may prescribe from time to time) together with
such additional evidence as the Company or transfer agent may reasonably require
from time to time which may include an opinion of counsel, to the effect that
registration under the 1933 Act is not required:

The undersigned (a) acknowledges that the sale of the securities of the Company
to which this declaration relates is being made in reliance on Rule 904 of
Regulation S under the United States Securities Act of 1933, as amended (the
"1933 Act") and (b) certifies that (1) the undersigned is not an "affiliate" of
the Company as that term is defined in Rule 405 under the 1933 Act, (2) the
offer of such securities will not be made to a person in the United States and
either (A) at the time the buy order is originated, the buyer will be outside
the United States, or the seller and any person acting on its behalf reasonably
believed that the buyer will be outside the United States or (B) the transaction
was executed on or through the facilities of the Toronto Stock Exchange or the
TSX Venture Exchange and neither the seller nor any person acting on its behalf
knows that the transaction has been prearranged with a buyer in the United
States, (3) neither the seller nor any affiliate of the seller nor any person
acting on any of their behalf has engaged or will engage in any directed selling
efforts in the United States in connection with the offer and sale of such
securities, (4) the sale is bona fide and not for the purpose of "washing off"
the resale restrictions imposed because the securities are "restricted
securities" (as that term is defined in Rule 144(a)(3) under the 1933 Act), (5)
the seller does not intend to replace such securities with fungible unrestricted
securities and (6) the contemplated sale is not a transaction, or part of a
series of transactions, which, although in technical compliance with Regulation
S, is part of a plan or scheme to evade the registration provisions of the 1933
Act. Terms used herein have the meanings given to them by Regulation S;

provided further, that, if any of the Securities are being sold pursuant to Rule
144 of the U.S. Securities Act, the legend may be removed by delivery of an
opinion of counsel of recognized standing in form and substance satisfactory to
the Company, to the effect that the legend is no longer required under
applicable requirements of the 1933 Act or state securities laws; and

the Purchaser consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Securities in order to implement the
restrictions in transfer set forth and described herein.

2.3

Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 4 to 5, the General Provisions on pages 8
to 14 and the other schedules and appendices incorporated by reference) are made
by the Purchaser with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Purchased Securities, and the
Purchaser hereby agrees to indemnify the Issuer against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
as a result of reliance thereon. The Purchaser undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Purchaser set forth in the Subscription Agreement (including the
first (cover) page, the Terms on pages 4 to 5, the General Provisions on pages 8
to 14 and the other schedules and appendices incorporated by reference) which
takes place prior to the Closing.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 14 of 15

 

 

 

2.4

Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.

ISSUER'S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Shares which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

4.

CLOSING

4.1       On or before the end of the fifth business day before the Closing
Date, the Purchaser will deliver to the Issuer the Subscription Agreement and
all applicable schedules and required forms, duly executed.

4.2       At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Purchased Securities purchased by the Purchaser registered in
the name of the Purchaser or its nominee, or as directed by the Purchaser.

5.

MISCELLANEOUS

5.1       The Purchaser agrees to sell, assign or transfer the Securities only
in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

5.2       The Purchaser hereby authorizes the Issuer to correct any minor errors
in, or complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Purchaser and delivered to the Issuer in connection with the Private
Placement.

5.3       The Issuer may rely on delivery by fax machine of an executed copy of
this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

5.4       Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

5.5       This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

5.6       Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

5.7        The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

5.8       This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

5.9       A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.

5.10      This Subscription Agreement is to be read with all changes in gender
or number as required by the context.


--------------------------------------------------------------------------------





Subscription Agreement (with related appendices, schedules and forms)

Page 15 of 15

 

 

5.11     This Subscription Agreement will be governed by and construed in
accordance with the internal laws of Nevada (without reference to its rules
governing the choice or conflict of laws), and the parties hereto irrevocably
attorn and submit to the exclusive jurisdiction of the courts of Nevada with
respect to any dispute related to this Subscription Agreement.

End of General Provisions

End of Subscription Agreement

 

 

 

 

 

- 2 -